DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set December 17, 2021 has been entered.

Claim Objections
Claim 20 is objected to because of the following informalities:  
As to claim 20: It recites “the noise reduction sub-circuit is coupled to an input sub-circuit”, wherein “an input sub-circuit” should be changed to ---the input sub-circuit---. 
Appropriate correction is required.

Claims 32-33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim because claim 34 is a dependent claim of the independent claim 16 and claim 34 includes all claimed limitation of claims 32-33.  See MPEP § 608.01(n).  Accordingly, the claims 32-33, 35 are not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-19, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (US 2015/0043703 A1).
As to claim 16: Tan discloses a shift register (Figs. 2-7, 11, “a shift register”; Abstract, ¶0028), comprising an input sub-circuit, an output sub- circuit and a step-down sub-circuit (Figs. 2-7, 11, “an input sub-circuit 2”, “an output sub-circuit 1/T1” and “a step-down sub-circuit T2”; ¶0044), wherein 
the input sub-circuit is coupled to a signal input terminal and a pull-up node, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit (Figs. 5, 7, the input sub-circuit 2 is coupled to “a signal input terminal STV” and “a pull-up node LK”, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit 2, the output sub-circuit 1/T1 and the step-down sub-circuit T2; ¶0051-0062); 
the output sub-circuit is coupled to a first clock signal input terminal, a signal output terminal, the step-down sub-circuit, and the pull-up node, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level (Figs. 5, 7, the output sub-circuit 1 is coupled to “a first clock signal input terminal CLK”, “a signal output terminal OUTPUT”, the step-down sub-circuit T2, and the pull-up node LK, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level; ¶0051-0062); 

the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node (Figs. 5, 7, the output sub-circuit 1 is further configured to, in the output stage, output “a first clock signal input CLK” from the first clock signal input terminal through the signal output terminal OUTPUT under control of the pull-up node LK”; ¶0051-0062),2Application No. 16/064,834 
wherein the step-down sub-circuit comprises a switching transistor having a first electrode directly coupled to the output sub-circuit and the pull-up node, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit and the signal output terminal, and the control electrode directly coupled to the output sub-circuit and the signal output terminal (Fig. 7, the step-down sub-circuit comprises “a switching transistor T2” having a first electrode directly coupled to the output sub-circuit 1/T1 and the pull-up node LK, a second electrode directly coupled to a control electrode of the switching transistor T2, the output sub-circuit 1 and the signal 
wherein the switching transistor is turned on in the output stage, such that the pull-up node and the signal output terminal form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level (Figs. 5, 7, the switching transistor T2 is turned on in the output stage, such that the pull-up node LK and the signal output terminal form a loop via the switching transistor T2 to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level; ¶0051-0062). 
As to claim 18: Tan discloses the input sub-circuit comprises a first transistor having a first electrode coupled to the signal input terminal and a second electrode coupled to the pull-up node (Figs. 7, 11, the input sub-circuit 2 comprises “a first transistor T6” having a first electrode coupled to the signal input terminal STV and a second electrode coupled to the pull-up node LK).  
As to claim 19: Tan discloses the output sub-circuit comprises a third transistor and a storage capacitor; a first electrode of the third transistor is coupled to the first clock signal input terminal, a second electrode of the third transistor is coupled to a second terminal of the storage capacitor and the step-down sub-circuit, and a control electrode of the third transistor is coupled to the pull-up node and a first terminal of the storage capacitor (Figs. 7, 9, the output sub-circuit 1 comprises “a third transistor T5” and “a storage capacitor C1”; a first electrode of the third transistor is coupled to the first clock signal input terminal CLK, a second electrode of the third transistor is coupled to a second terminal of the storage capacitor C1 and the step-down sub-circuit T2, and a 
As to claim 34: Tan discloses the third voltage level is greater than the first voltage level (Fig. 5 shows the third voltage level is greater than the first voltage level).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20-26, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2015/0043703 A1) as applied to claims 16, 18-19 above, and further in view of Gu (US 2016/0125954 A1).
As to claims 20, 32-33: Tan does not expressly disclose an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit, wherein the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal; the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull-up node; the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage 
As to claim 21: Claim 21 is a dependent claim of claim 20. The prior art Tan and GU further disclose claim limitation of the output reset sub-circuit comprises a fourth transistor having a first electrode coupled to the step-down sub-circuit, the output sub-circuit and the signal output terminal, a second electrode coupled to the first signal input terminal, and a control electrode coupled to the reset signal input terminal (Tan: Fig. 7, the step-down sub-circuit T2 is connected to the output sub-circuit and the signal output terminal; Gu: Fig. 2, the output reset sub-circuit comprises “a fourth transistor M4” having a first electrode coupled to the output sub-circuit and the signal output terminal, a second electrode coupled to the first signal input terminal VSS, and a control electrode coupled to the reset signal input terminal RESET). In addition, the same motivation is used as the rejection of claim 21.  
As to claim 22: Claim 22 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the pull-up node reset sub-circuit comprises a second transistor having a first electrode coupled to the pull-up node, a second electrode coupled to the first signal input terminal, and a control electrode coupled to the reset signal input terminal (Fig. 2, the pull-up node reset sub-circuit comprises “a second transistor M2” having a first electrode coupled to the pull-up node PU, a second electrode coupled to the first signal input terminal VSS and a control electrode coupled to the reset signal input terminal RESET). In addition, the same motivation is used as the rejection of claim 22. 
As to claim 23: Claim 23 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the pull-down sub-circuit includes a sixth transistor and an eighth transistor; a first electrode of the sixth transistor is coupled to the pull-
As to claim 24: Claim 24 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the pull-down control sub-circuit includes a fifth transistor, a ninth transistor and a pull-down control node; a first electrode of the fifth transistor is coupled to a first electrode of the ninth transistor and the second clock signal input terminal, a second electrode of the fifth transistor is coupled to the pull-down node, and a control electrode of the fifth transistor is coupled to the pull-down control node; and a second electrode of the ninth transistor is coupled to the pull-down control node, and a control electrode of the ninth transistor is coupled to the second clock signal input terminal (Fig. 2, the pull-down control sub-circuit includes “a fifth transistor M5”, “a ninth transistor M9” and “a pull-down control node PD_CN”; a first 
As to claim 25: Claim 25 is a dependent claim of claim 20. The prior art Han further disclose claim limitation of the noise reduction sub-circuit comprises a tenth transistor, an eleventh transistor and a twelfth transistor; a first electrode of the tenth transistor is coupled to the input sub-circuit and the pull-up node, a second electrode of the tenth transistor is coupled to the first signal input terminal, and a control electrode of the tenth transistor is coupled to the pull-down node; a first electrode of the eleventh transistor is coupled to the output sub-circuit and the signal output terminal, a second electrode of the eleventh transistor is coupled to the first signal input terminal, and a control electrode of the eleventh transistor is coupled to the pull-down node; and a first electrode of the twelfth transistor is coupled to the signal output terminal, a second electrode of the twelfth transistor is coupled to the first signal input terminal, and a control electrode of the twelfth transistor is coupled to the second clock signal input terminal (Fig. 2, the noise reduction sub-circuit comprises “a tenth transistor M10”, “an eleventh transistor M11” and “a twelfth transistor M12”; a first electrode of the tenth transistor M10 is coupled to the input sub-circuit M1 and the pull-up node PU, a second electrode of the tenth transistor M10 is coupled to the first signal input terminal VSS, 
As to claim 26: Claim 26 is a dependent claim of claim 20. The prior art Han further disclose claim limitation of the step-up sub-circuit comprises a thirteenth transistor having a first electrode coupled to the signal input terminal, a second electrode coupled to the pull-up node, and a control electrode coupled to the second clock signal input terminal (Fig. 2, the step-up sub-circuit comprises “a thirteenth transistor M13” having a first electrode coupled to the signal input terminal Input, a second electrode coupled to the pull-up node PU, and a control electrode coupled to the second clock signal input terminal CLKB). In addition, the same motivation is used as the rejection of claim 26.  

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2015/0043703 A1) as applied to claim 16 above, and further in view of Wang (US 2017/0039978 A1).
As to claims 27: Tan does not expressly disclose a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register. Wang teaches a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register (Fig. 6, a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register; ¶0003, 0085). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to apply a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register, such that a signal output from a gate driving signal generation unit of each stage of shift register serves as 
As to claim 28: Claim 28 is a dependent claim of claim 1. The prior art Wang further discloses claim limitation of a display device, comprising the gate driver-on-array circuit according to claim 27 (Fig. 6, a display device, comprising the gate driver-on-array circuit according to claim 27; Abstract).  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2015/0043703 A1) in view of Wang (US 2017/0039978 A1).
As to claim 29: Claim 29 is a method claim of claim 1 and 27 above. The prior arts Tan and Wang disclose a method for driving a gate driver-on-array circuit, the gate driver-on-array circuit comprising a plurality of stages of shift registers (Wang: Fig. 6, a method for driving a gate driver-on-array circuit, the gate driver-on-array circuit comprising a plurality of stages of shift registers; Abstract, ¶0003, 0085), each of which comprises an input sub-circuit, an output sub-circuit and a step-down sub-circuit (Tan: 
the input sub-circuit is coupled to a signal input terminal and a pull-up node, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit (Tan: Figs. 5, 7, the input sub-circuit is coupled to “a signal input terminal STV” and “a pull-up node LK”, and is configured to, in an input stage, charge the pull-up node LK to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit 2, the output sub-circuit 1/T1 and the step-down sub-circuit T2; ¶0051-0062);7Application No. 16/064,834
the output sub-circuit is coupled to a first clock signal input terminal, a signal output terminal, the step-down sub-circuit, and the pull-up node, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level (Wang: Figs. 5, 7, the output sub-circuit is coupled to “a first clock signal input terminal CLK”, “a signal output terminal OUTPUT”, the step-down sub-circuit T2, and the pull-up node LK, and is configured to, in an output stage, pull up a voltage level at the pull-up node LK to a second voltage level; ¶0051-0062); 
the step-down sub-circuit is directly coupled to the pull-up node and the signal output terminal, and is configured to, in the output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level (Wang: Figs. 5, 7, the step-down sub-circuit T2 is directly coupled to the pull-up node LK and the signal output 
the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node (Wang: Figs. 5, 7, the output sub-circuit 1 is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal CLK through the signal output terminal OUTPUT under control of the pull-up node LK; ¶0051-0062), 
wherein the step-down sub-circuit comprises a switching transistor having a first electrode directly coupled to the output sub-circuit and the pull-up node, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit and the signal output terminal, and the control electrode directly coupled to the output sub-circuit and the signal output terminal (Fig. 7, the step-down sub-circuit comprises “a switching transistor T2” having a first electrode directly coupled to the output sub-circuit 1/T1 and the pull-up node LK, a second electrode directly coupled to a control electrode of the switching transistor T2, the output sub-circuit 1 and the signal output terminal OUTPUT, and the control electrode directly coupled to the output sub-circuit 1 and the signal output terminal OUTPUT), 
wherein the method comprises: 
in an input stage, charging, by the input sub-circuit, the pull-up node to the first voltage level based on the signal input from the signal input terminal (Wang: Figs. 5, 7, 
in an output stage, pulling up the voltage level at the pull-up node to the second voltage level, and outputting, under control of the pull-up node, the first clock signal input from the first clock signal input terminal through the signal output terminal, by the output sub-circuit; and pulling down, by the step-down sub-circuit, the voltage level at the pull-up node from the second voltage level to the third voltage level (Wang: Figs. 5, 7, in an output stage, pulling up the voltage level at the pull-up node to the second voltage level, and outputting, under control of the pull-up node, the first clock signal input from the first clock signal input terminal through the signal output terminal, by the output sub-circuit; and pulling down, by the step-down sub-circuit, the voltage level at the pull-up node from the second voltage level to the third voltage level; ¶0051-0062),
wherein the switching transistor is turned on in the output stage, such that the pull-up node and the signal output terminal form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level (Wang: Figs. 5, 7, the switching transistor is turned on in the output stage, such that the pull-up node and the signal output terminal form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level; ¶0051-0062). In addition, the same motivation is used as the rejection of claim 29.8Application No. 16/064,834 Attorney Docket No. 35848U Response to Final Office Action of September 17, 2021  

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2015/0043703 A1), in view of Wang (US 2017/0039978 A1), hereinafter Tans, as applied to claim 29 above, and further in view of Gu (US 2016/0125954 A1).
As to claim 30: Tans does not expressly disclose each of the plurality of stages of shift registers further comprises an output reset sub-circuit, a pull-up node reset sub- circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit, the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal; the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull-up node; the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit; the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal; the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull-up node and output noise at the signal output terminal through .

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2015/0043703 A1), in view of Gu (US 2016/0125954 A1), hereinafter Tans, as applied to claim 20 above, and further in view of Wang (US 2017/0039978 A1).
As to claim 35: Tan does not expressly disclose a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next 

Response to Arguments
Applicant’s arguments on December 17, 2021 have been considered but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIN LI/
Primary Examiner, Art Unit 2693